Name: Commission Regulation (EC) No 3263/94 of 20 December 1994 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1995 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: fisheries;  agricultural structures and production;  economic policy;  trade policy;  prices
 Date Published: nan

 29. 12. 94 Official Journal of the European Communities No L 339/27 COMMISSION REGULATION (EC) No 3263/94 of 20 December 1994 fixing the standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market during the 1995 fishing year (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the abovementioned provisions are equally applicable to the advance on the financial compensation provided for in Article 6 ( 1 ) of Regulation (EEC) No 3902/92 ; Whereas the prices or amounts fixed in ecus by this Regulation are determined in accordance with the agri ­ monetary system applicable in 1994 as provided for in Council Regulation (EEC) No 3813/92 (6), as amended by Regulation (EC) No 3528/93 Q, and in particular Article 13 (2) thereof ; whereas, as a result, they should enter into force in that year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1891 /93 (2), and in particular Article 12 (6) thereof, Whereas Article 12 of Regulation (EEC) No 3759/92 provides for the payment of financial compensation to producers' organizations which intervene, on certain conditions, in respect of the products listed in Annex I (A) and (D) to that Regulation ; whereas the amount of such financial compensation must be reduced by standard values in the case of products intended for purposes other than human consumption ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1 501 /83 (3) specifies the ways in which the products withdrawn must be disposed of ; whereas the value of such products must be fixed at a standard level for each of these modes of disposal, taking into account the average receipts which may be obtained from such disposal ; Article 1 The standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of products withdrawn by producers' organizations and used for purposes other than human consumption shall be for the 1995 fishing year as shown in the Annex hereto for each of the uses indicated therein . Whereas, on the basis of the relevant information on this value, it should be fixed for the 1995 fishing year as shown in the Annex hereto ; Article 2 The standard value to be deducted from the financial compensation and the advance pertaining thereto shall be that applied in the Member State in which the producers' organization was recognized. Whereas, pursuant to Article 7 of Commission Regulation (EEC) No 3902/92 (4), as last amended by Regulation (EC) No 3517/93 0, the body responsible for payment of the financial compensation is that of the Member State in which the producers' organization was recognized ; Whereas the standard value deductible should therefore be the value applied in that Member State ; Article 3 This Regulation shall enter into force on 31 December 1994. It shall apply from 1 January 1995.(') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7. 1993, p. 1 . (3) OJ No L 152, 10. 6. 1983, p. 22. (4) OJ No L 392, 31 . 12. 1992, p. 35 . (4 OJ No L 320, 22. 12. 1993, p. 13 . (6) OJ No L 387, 31 . 12. 1992, p . 1 .O OJ No L 320, 22. 12. 1993, p . 32. No L 339/28 Official Journal of the European Communities 29. 12. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) herring of the species Clupea harengus and mackerel of the species Scomber scombrus and Scomber japonicus :  Denmark 40  Sweden 10  other Member States 15 (b) for shrimps of the species Crangon crangon :  all Member States 10 (c) for other products :  Denmark 30  United Kingdom, Portugal 15  other Member States 10 2. Used otherwise than as under animal feed (bait included) : (a) Sardines of the species Sardina pilchardus and anchovy (Engraulis spp.)  all Member States 20 (b) for other products :  Ireland 20  other Member States 35 3 . Used for purposes other than animal feed 0